We Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, and 12 were amended in the response filed 3/7/2022.
Claims 6, 8-11, and 13-20 remain in a previous presentation.
Claims 1-20 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-20, recites: A method, comprising:
generating a first plurality of risk scores in a first category, for a plurality of individuals, using a first machine learning model, based on medical claims of each individual;
generating a second plurality of risk scores in a second category, for the plurality of individuals, using a second machine learning model, based on medical claims of each individual;
determining a clinical queue for a client device based at least on the first plurality of risk scores and the second plurality of risk scores, and further based on a geographical position of the client device;
transmitting the clinical queue to the client device associated with a healthcare provider, the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the first plurality of risk scores and the second plurality of risk scores;
receiving feedback from the client device regarding the clinical queue; and
updating at least one of the first machine learning model and the second machine learning model based on the feedback.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to generate risk scores and update a predictive model. 
Independent claims 7 and 12 contain nearly identical limitations, and is similarly rejected. Dependent claims 2-6, 8-11, and 13-20 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-6, 8-11, and 13-20 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A method, comprising:
generating a first plurality of risk scores in a first category, for a plurality of individuals, using a first machine learning model, based on medical claims of each individual;
generating a second plurality of risk scores in a second category, for the plurality of individuals, using a second machine learning model, based on medical claims of each individual;
determining a clinical queue for a client device based at least on the first plurality of risk scores and the second plurality of risk scores, and further based on a geographical position of the client device;
transmitting the clinical queue to the client device associated with a healthcare provider, the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the first plurality of risk scores and the second plurality of risk scores;
receiving feedback from the client device regarding the clinical queue; and
updating at least one of the first machine learning model and the second machine learning model based on the feedback.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to merely generally linking the use of the judicial exception to a particular technological environment– for example, the recitation of a “a first machine learning model,” and “a second machine learning model,” see, e.g., paragraph 0044 of the Present Specification. See MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The “predictive models” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028.
Dependent claims 2-6, 8-11, and 13-20 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 2-6, 8--21, and 25 merely define a type of data processed by the system and only serve to further limit the abstract idea.
Dependent claims 2-6, 8-11, and 13-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claims 3, 6, 9, 14, and 17); gathering, analyzing, and outputting information using conventional techniques (e.g. the “sorting” feature of claims 2, 8, and 13; the “update” feature of claims 5, 11, and 16; the “display” feature of claim 18); receiving or transmitting data over a network (e.g. the “transmit” feature of claim 19); the equivalent of “apply it” (e.g. the “generate” feature of claim 20). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites steps of “generating a first plurality of risk scores in a first category, for a plurality of individuals, using a first machine learning model, based on medical claims of each individual; generating a second plurality of risk scores in a second category, for the plurality of individuals, using a second machine learning model, based on medical claims of each individual; determining a clinical queue for a client device based at least on the first plurality of risk scores and the second plurality of risk scores, and further based on a geographical position of the client device.”  However, the specification provides no description of how these steps are performed.
Dependent claims 2-6 incorporate the deficiencies of independent claim 1, and are rejected for the same reasons.
Independent claims 7 and 12 recites steps of “constructing a feature vector using patient data of the individual; mapping the feature vector to a second label using the at least one predictive model, wherein the second label indicates whether a case will be opened for the individual.”  However, the specification provides no description of the algorithm for performing these steps.
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. This written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of [claim language] (i.e., an enablement rejection), but rather is directed to the Applicant' s lack of specificity as to the algorithm that describes how the feature vectors are constructed and mapped to a label, based on patient data, is specifically performed with respect to the Applicant' s claimed invention. (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take the inputs of " patient data” and output “a feature vector.” For example, beyond using “modeling module 201” (Present Specification at 0049), what is the algorithm used by the modeling module to construct a feature vector?
While medical professionals may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Dependent claims 8-11, and 13-20 incorporate the deficiencies of independent claims 7, and 12, respectively, and are rejected for the same reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 20 recite steps to determine/generate a clinical queue based on a geographical location of the client device. However, the claims do not recite steps to determine/access/identify the geographical location. Appropriate correction is required. 
Claims 7 and 12 recite the limitation "a case " in lines 9 and 15 of claim 7; and lines 12 and 18 of claim 12. If it unclear if the second instance of “a case” refers to previous recitation or is “a second case.” Appropriate correction is required. 
Dependent claims 2-6, 8-11, and 13-20 incorporate the deficiencies of independent claims 1, 7, and 12, respectively, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over WIPO Patent Publication No. WO 2015157576 A1 to Amarasingham, et al. (“Amarasingham”) in view of U.S. Patent Publication No. 2007/0185391 to Morgan (“Morgan”) in further view of U.S. Patent No. 10,368,133 B1 to Denk (“Denk”)

Regarding claim 1, Amarasingham discloses: 
A method, comprising: (0001: a patient care and management system and method)
generating a first plurality of risk scores in a first category, for a plurality of individuals, (0047: disease/risk logic module 66) using a first machine learning model, (0049: the disease/risk logic module uses machine learning) based on medical claims of each individual; (0047: calculate a risk score associated with a specific disease or condition for each patient including clinical and non-clinical data (para. 0048), and non-clinical data includes medical insurance information, para. 0022)
generating a second plurality of risk scores in a second category, for the plurality of individuals, (0053: logic module 66 creates risk scores for all patients in multiple categories, such as congestive heart failure and cardio-pulmonary arrest) using a second machine learning model, (0052: more than one predictive model can be used, such as a first model for heart failure, and a second model for readmission of internal medicine patients) based on medical claims of each individual; (0047: the risk scores are associated with a specific disease or condition for each patient including clinical and non-clinical data (para. 0048), and non-clinical data includes medical insurance information, para. 0022)
determining a clinical queue for a client device based at least on the first plurality of risk scores and the second plurality of risk scores, (0053: the risk scores are used to create a sortable list to prioritize patients needing the most resources, which is displayed to users on an interface, see para. 0057. And see the Present Specification at 0038, the client device displays the queue) and further based on a geographical position (0022: the non-clinical data also includes location data) 
transmitting a clinical queue to a client device associated with a healthcare provider, (0053: output the risk scores of all the patients, and are displayed to designated medical staff, see para 0062) the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the first plurality of risk scores and the second plurality of risk scores; (0062: the risk scores are shown in one or more lists showing patients with the highest risks for each disease) 
updating at least one of the first machine learning model and the second machine learning model based on the feedback. (0055: the artificial intelligence model tuning process is used to update (para 0056) and retrain the predictive models). 
Amarasingham discloses receiving feedback from a user. (Amarasingham, 0036). Amarasingham does not explicitly recite, but Morgan teaches that it is old and well known in the art of healthcare to include receiving feedback from the client device (0064: receiving feedback via input interface) regarding the clinical queue (0064: regarding a “list of activities,” and according to the Present Specification at 0045, the clinical queue comprises sorted and combined lists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receiving feedback from the client device regarding the clinical queue, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).
Denk teaches that it is old and well known in the art of healthcare to include a client device capable of displaying a list (Denk, col. 12, line 60 – col. 13, lines 33: a list of shows is transmitted to the client computing device) and transmitting location data (Denk, col. 8, lines 23-36: the client device includes GPS, see Present Specification at 0004 disclosing that the client device discloses the location of medical personnel).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Amarasingham and Morgan to include a client device capable of displaying a list, as taught by Denk, because Denk teaches that incorporating these functions into a single device makes the device easier to use. (Denk, col. 12, line 60 – col. 13, lines 33).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
selectively sorting a list of the plurality of individuals according to one or more risk scores of the first plurality of risk scores and the second plurality of risk scores for each individual, wherein the clinical queue comprises at least a portion of the sorted list. (Amarasingham, 0053: ranking the patients according to the risk scores, and providing a sortable list)

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein first plurality of risk scores and the second plurality of risk scores comprise one or more of a prediction of future healthcare costs, a prediction of a length of an in-patient stay, and a prediction of a risk for healthcare episodes. (Amarasingham, 0047: the risk score is associated with a specific disease or condition for each patient, which is a prediction of risk for a healthcare episode).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the first machine learning model and the second machine learning model comprise machine learning models (Amarasingham, 0049: the disease/risk logic module includes machine learning) trained to calculate risk scores for each individual according to the medical claims of each individual. (Amarasingham, 0048: the disease/risk logic module uses data including clinical and historical information to determine the risk score). 

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses: 
wherein updating at least one of the first machine learning model and the second machine learning model based on the feedback comprises training at least one of the first machine learning model and the second machine learning model with the feedback. (Amarasingham, 0055: retraining a selected predictive model for improved accuracy using underlying patient data, which can include the feedback, see para. 0036). 

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the feedback comprises one or more of an indication of whether a case is opened for an individual, a review of quality of a recommendation of the individual in the clinical queue, and an indication of whether the individual in the clinical queue was reviewed. (Morgan, 0064: the feedback includes a user’s feedback on recommended activities, which is a review of the quality of recommendation) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include review of the quality of a recommendation, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).

Claims 7-20 are rejected under 35 U.S.C. 103 as being obvious over WIPO Patent Publication No. WO 2015157576 A1 to Amarasingham, et al. (“Amarasingham”) in view of U.S. Patent Publication No. 2007/0185391 to Morgan (“Morgan”) in further view of U.S. Patent Publication No. 2017/0308981 A1 to Razavian (“Razavian”)
Regarding claim 7, Amarasingham discloses: 
A computer-readable storage medium including an executable program stored thereon, the program configured to cause a computer processor to: (0001: a patient care and management system and method)
generate, with a plurality of predictive models, a plurality of risk scores for each individual of a plurality of individuals based on medical claims of each individual; (0047: calculate a risk score associated with a specific disease or condition for each patient) 
transmit a clinical queue to a client device associated with a healthcare provider, (0053: output the risk scores of all the patients, and are displayed to designated medical staff, see para 0062) the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores; (0062: the risk scores are shown in one or more lists showing patients with the highest risks for each disease) 
update at least one predictive model of the plurality of predictive models based on the feedback by: (0056: the artificial intelligence model tuning process is updated to reflect a change in patient population and clinical practice)
Amarasingham does not explicitly recite, but Morgan teaches that it is old and well known in the art of healthcare to include receive feedback from the client device (0064: receiving feedback via input interface) regarding the clinical queue, (0064: regarding a “list of activities,” and according to the Present Specification at 0045, the clinical queue comprises sorted and combined lists). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receive feedback from the client device regarding the clinical queue, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).
Amarasingham does not explicitly recite, but Razavian teaches that it is old and well known in the art of healthcare to include constructing a feature vector using patient data of the individual; (Razavian, 0031: developing a feature vector for a patient using insurance data)
mapping the feature vector to a second label using the at least one predictive model, (Razavian, 0031: the feature vector is used to predict individuals who will develop a given condition using an enhanced model, e.g. a predictive model)
wherein the feedback comprises a first label indicating whether a case is opened for an individual of the plurality of individuals; (Razavian, 0053: feedback in the form of contacting patients based on their risk score, and may have an existing case open with a case manager, see para. 0055)
wherein the second label indicates whether a case will be opened for the individual; (Razavian, 0055: patients who are identified as high risk, will have a case opened)
updating the at least one predictive model based on the first label and the second label. (Razavian, 0068: the model is trained using the outcome data, which includes patient outcomes, which would include the case data above)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include the feature vectors of De Bruin, because both Amarasingham and Razavian deal with patient treatment, and Razavian teaches that incorporating the vector labeling of the disclosed medical system improves performance and reliability. (Razavian, 0006).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses: 
wherein the executable program is further configured to cause a computer processor to selectively sort a list of the plurality of individuals according to one or more risk scores of the plurality of risk scores for each individual, wherein the clinical queue comprises at least a portion of the sorted list. (Amarasingham, 0053: ranking the patients according to the risk scores, and providing a sortable list)

Regarding claim 9, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses: 
wherein the plurality of risk scores comprises one or more of a prediction of future healthcare costs, a prediction of a length of an in- patient stay, and a prediction of a risk for healthcare episodes. (Amarasingham, 0047: the risk score is associated with a specific disease or condition for each patient, which is a prediction of risk for a healthcare episode). 

Regarding claim 10, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein each predictive model of the plurality of predictive models comprises a machine learning model (Amarasingham, 0049: the disease/risk logic module includes machine learning) trained to calculate a risk score for each individual according to the medical claims of each individual. (Amarasingham, 0048: the disease/risk logic module uses data including clinical and historical information to determine the risk score).

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above, and further discloses:
wherein the executable program is further configured to cause the cause the computer processor to train the at least one predictive model with the feedback to update the at least one predictive model. (Amarasingham, 0055: retraining a selected predictive model for improved accuracy using underlying patient data, which can include the feedback, see para. 0036)

Regarding claim 12, Amarasingham discloses: 
A system, comprising: a client device configured for a user; and a server communicatively coupled to the client device, the server configured with executable instructions in non-transitory memory of the server that when executed cause a processor of the server to: (0001: a patient care and management system and method)
generate, with a plurality of predictive models stored in the non-transitory memory, a plurality of risk scores for each individual of a plurality of individuals based on medical claims of each individual; (0047: calculate a risk score associated with a specific disease or condition for each patient) 
transmit, to the client device, a clinical queue (0053: output the risk scores) comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores; (0062: the risk scores are shown in one or more lists showing patients with the highest risks for each disease)
update at least one predictive model of the plurality of predictive models based on the feedback by: (0056: the artificial intelligence model tuning process is updated to reflect a change in patient population and clinical practice)
Amarasingham does not explicitly recite, but Morgan teaches that it is old and well known in the art of healthcare to receive, from the client device, feedback (0064: receiving feedback via input interface) regarding the clinical queue (0064: regarding a “list of activities,” and according to the Present Specification at 0045, the clinical queue comprises sorted and combined lists).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receiving feedback from the client device regarding the clinical queue, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).
Amarasingham does not explicitly recite, but Razavian teaches that it is old and well known in the art of healthcare to include constructing a feature vector using patient data of the individual; (Razavian, 0031: developing a feature vector for a patient using insurance data)
mapping the feature vector to a second label using the at least one predictive model, (Razavian, 0031: the feature vector is used to predict individuals who will develop a given condition using an enhanced model, e.g. a predictive model)
wherein the feedback comprises a first label indicating whether a case is opened for an individual of the plurality of individuals; (Razavian, 0053: feedback in the form of contacting patients based on their risk score, and may have an existing case open with a case manager, see para. 0055)
wherein the second label indicates whether a case will be opened for the individual; (Razavian, 0055: patients who are identified as high risk, will have a case opened)
updating the at least one predictive model based on the first label and the second label. (Razavian, 0068: the model is trained using the outcome data, which includes patient outcomes, which would include the case data above)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include the feature vectors of De Bruin, because both Amarasingham and Razavian deal with patient treatment, and Razavian teaches that incorporating the vector labeling of the disclosed medical system improves performance and reliability. (Razavian, 0006).

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
selectively sort a list of the plurality of individuals according to one or more risk scores of the plurality of risk scores for each individual, wherein the clinical queue comprises at least a portion of the sorted list. (Amarasingham, 0053: ranking the patients according to the risk scores, and providing a sortable list)

Regarding claim 14, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the plurality of risk scores comprises one or more of a prediction of future healthcare costs, a prediction of a length of an in-patient stay, and a prediction of a risk for healthcare episodes. (Amarasingham, 0047: the risk score is associated with a specific disease or condition for each patient, which is a prediction of risk for a healthcare episode).

Regarding claim 15, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein each predictive model of the plurality of predictive models comprises a machine learning model (Amarasingham, 0049: the disease/risk logic module includes machine learning) trained to calculate a risk score for each individual according to the medical claims of each individual. (Amarasingham, 0048: the disease/risk logic module uses data including clinical and historical information to determine the risk score).

Regarding claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
wherein the server is further configured with executable instructions in the non-transitory memory that when executed cause the processor to train the at least one predictive model with the feedback to update the at least one predictive model. (Amarasingham, 0055: retraining a selected predictive model for improved accuracy using underlying patient data, which can include the feedback, see para. 0036)

Regarding claim 17, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the feedback comprises one or more of an indication of whether a case is opened for an individual, a review of quality of a recommendation of the individual in the clinical queue, and an indication of whether the individual in the clinical queue was reviewed. (Amarasingham, 0090: entering conditions into the user interface, which is used to generate the pool of candidates, see 0095)

Regarding claim 18, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the client device comprises a display subsystem, and wherein the client device is configured with executable instructions in non-transitory memory of the client device that when executed cause a processor of the client device to display, to the user via the display subsystem, a graphical user interface depicting the clinical queue. (Amarasingham, 0053: output the risk scores of all the patients, and are displayed to designated medical staff, see para 0062)

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
wherein the client device further comprises a user interface subsystem configured receive the feedback regarding the clinical queue from the user, and (Morgan, 0064: the feedback includes a user’s feedback on recommended activities, which is a review of the quality of recommendation) wherein the client device is further configured with executable instructions in the non-transitory memory of the client device that when executed cause the processor of the client device to transmit the feedback regarding the clinical queue to the server. (Morgan, 0064: the feedback (parameter data) is transmitted to a server)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receiving feedback from the client device regarding the clinical queue; and wherein the client device is further configured with executable instructions in the non-transitory memory of the client device that when executed cause the processor of the client device to transmit the feedback regarding the clinical queue to the server, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).

Regarding claim 20, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the server is further configured with executable instructions in the non-transitory memory that when executed cause the processor to generate the clinical queue based on one or more of a geographical region, a healthcare facility, and a healthcare provider associated with the client device. (Amarasingham, 0036: the data includes the geographical location)

Response to Applicant’s Arguments
	Applicant’s arguments and amendments, filed on 3/7/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been considered but are not persuasive. Applicant states that the claims, as amended, constitute a technological improvement.
Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2B of the 2019 PEG analysis is not persuasive because an improvement “improved accuracy” of conventional technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of triage, e.g., see [0004] of the originally filed Specification) and/or to commerce (i.e., lower costs of healthcare, e.g., see [0019] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
	Applicant’s arguments and amendments, filed on 3/7/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been considered but are not persuasive. Applicant states that the claims, as amended, are not disclosed in the art of record. The argument is moot in light of the rejection, above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626